 NEW ENGLAND 'I$11GOM,PANY119for the other employees 4As the multiemployer bargaining history..for the. various groups of other employees of the Employers variesconsiderably both as to the number and identity of employers coveredwith no fixed pattern, and the multiemployer unit sought here forthe office clerical employees is not even coextensive with any of theseestablished multiemployer units, we find that the multiemployer unitsought is. inappropriate, and that the single=employer units sought byLocal 150 are appropriate in accord with the Board's well-establisheddoctrine that such units are presumptively appropriate.'We shall;therefore, direct elections in the single-employer units heretoforefound appropriate, and we affirm our original order dismissing thepetition in Case No. 20-RC-3155 for a multiemployer unit.. .[Text of Second Direction of Elections omitted from publication.]MEMBER BEAN took no part in the consideration of the above Sup-plemental Decision and Second Direction of Elections.*Cf. Jos.E. Seagram&Sons,101 NLRB 101.5 SeeRainbo Bread Co.,92NLRB 181.In view of the recency of the multiemployer bargaining for office clerical employees inthe industry in other areas of California,such a history is clearly not controlling withrespect to the multiemployer unit sought here. SeeSprague Electric Company,98 NLRB533.New England Fish CompanyandAlaska Fishermen'sUnion,Local Industrial,UnionNo. 1821, AFL-CIO,Petitioner.CaseNo.19-RC 1975. June 10, 1957DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before John H. Immel, Jr., hearingofficer.The hearing officer's rulings made at the hearing are free. fromprejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-member panel [Chairman Leedom and MembersMurdock and Rodgers].Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning oftheAct.2.The labor organizations involved herein are labor organiza-tions within the meaning of the Act and claim to represent certainemployees of the Employer.'3.The Employer, a Maine corporation, operates several salmon can-neries inAlaska, and also employs employees upon various types of1Cordova District Fisheries Union,hereincalled the Intervenor, was permitted to ia-tervene in this proceeding on the basisof its contractual interest.118 NLRB No. 16. 120DECISIONSOF NATIONALLABOR RELATIONS BOARD,vessels.The only facility involved herein is the Employer's Orcacannery located in Cordova, Alaska, including employees assigned tovessels which are based at Cordova as well as certain classifications ofemployees working in the Orca cannery.The Intervenor contends that its contract with the Employer forthe 1956seasonconstitutes a bar to an election at this time, although itadmits that, by letter dated October 18, 1956, it informed the Employerthat'it desired to amend the contract for the 1957season.The termina-tionclauseof the 1956 contract provides for automatic renewal ofthe agreement absent written notice by either party given on or beforeDecember 1, 1956, of a "desire to modify, change or terminate" theagreement.The Intervenor claims that the 1956 contract is a validbar because the notice was to amend rather than to terminate anddid not, therefore, prevent automatic renewal of the agreement.Wereject this contention as being without merit as we find that the Inter-venor's notice to amend the contract is equivalent to a notice -to modifyit asprovided by the contract.Accordingly, as no new contract wasexecuted by the parties prior to the filing of the instant petition onFebruary 18,1957, we find that there is no contract bar to the presentproceeding.We find, therefore, that a question affecting commerce exists con-cerning the representation of certain employees of the Employer with-in the meaning of Section 9 (c) (1) and Section 2 (6) and (7) of theAct.4.The Petitioner seeks a unit limited to certain of the Employer'semployees at its Orca .cannery located in Cordova, Alaska, includingemployeeswho work on various typesof vesselswhich arebased atCordova.The Employer takes no position.The Intervenordoes notaffirmatively contend that this unit is inappropriate, but requests adeterminationby the Board as to whether the unit is inappropriatebecause itdoes not include employees of certain other employers inthe same industry in the Copper River and Prince William Sounddistricts who are members of Alaska Salmon Industry, Inc., hereincalled A. S. I.The Employer has bargained with the Intervenor concerning theemployees here sought for approximately 20 years and, until about1950, contract negotiations for these employees were conducted forthe Employer by A. S. I. In 1950 or 1951, the Employer resignedfrom A. S. I. insofar as pertains to the Copper River and PrinceWilliam Sound districts, but retained its membership in A. S. I. forpurposes of its operations in other districts?Since that time, withrespect to the employees here sought, the Employer and the Intervenor2 Employees working in the Orca cannery and employees working out of Cordova arethe only employees of the Employer located in the Copper River and Prince William Sounddistricts. NEW ENGLAND FISH COMPANY121annually stipulated to be bound by the terms negotiated between theIntervenor and A. S. I. for the Copper River and Prince WilliamSound districts, and have made these contracts effective by an exchangeof letters following the execution of new agreements between the In-tervenor and A. S. I. In conformity with this practice, a written stip-ulation was entered into by these parties in 1956 which resulted in theEmployer's adoption of the Intervenor's contract with A. S. I. forthe 1956 season, and, despite the Intervenor's letter of October 18,1956, the parties have not met for new contract negotiations, pendingthe negotiation of a contract for the 1957seasonbetween theIntervenor and A. S. I.In the recent case ofAlaska Salmon Industry, Inc.,Case No.19-RC-1965 (not reported in printed volumes of Board Decisions andOrders),' the instant Petitioner sought a unit including (a) the em-ployees of the 4 employers in the Copper River and Prince WilliamSound districts who are currently members of A. S. I., and (b) em-ployees of 4 other employers, including the instant Employer, whohad formerly bargained through A. S. I. for their employees in theabove-named districts, but who had since resigned from A. S. I. forthese districts.When the instant Intervenor objected in that caseto the inclusion of employees of the latter 4 employers, including theinstant Employer, on the ground that they were no longer membersof A. S. I., the Petitioner amended its petition to seek only employeesof the 4 current employer-members of A. S. I. and, at the same time,filed the petition in the case at bar for the employees of the Employeralone.Following the hearing in Case No. 19-RC-1965, the Board, onApril 10, 1957, issued a Decision and Direction of Election, findingthat a unit limited to the employees of the four current members ofA. S. I. in the Copper River and Prince William Sound districtswas appropriate for bargaining purposes, and directing an electionin such a unit.As stated above, the Employer, after resigning from A. S. I. forpurposes of the Copper River and Prince William Sound districts,continued to apply to its Cordova employees the contracts negotiatedby A. S. I. with the Intervenor for employees of A. S. I. members inthose districts, and also continued to bargain as a member of A. S. I.,with respect to its employees at facilities in other districts.Whatweight would be given to such evidence under other circumstancesthan those present in the case at bar we need not determine here.Since the Board found in Case No. 19-RC-1965, which finding wasconcurred in by the Intervenor, that a unit limited to employees ofcurrent A. S. I. members in the Copper River and Prince WilliamSound districts is appropriate, thereby impliedly finding that the3we take official notice of the Board'sDecision and Direction of Election in that caseand hereby incorporate the record therein into the record of the instant case. 122DECISIONSOF NATIONALLABOR RELATIONS BOARDEmployer's Orca and Cordova employees were no longer properlypart of such unit, and as no party affirmatively contends here that abroader unit than the one sought is appropriate, we find that the unitsought is appropriate for bargaining purposes, except in the respectsnoted below.The parties are in basic agreement as to the composition of theunit.The Intervenor, however, requests that the Board determinewhether employees in the classifications of tender captain and pile-driver foreman, whom Petitioner would include, should be excludedfrom the unit as supervisors.The record shows that tender captainspossess authority effectively to recommend the hire and discharge ofemployees and are responsible to the Employer for the overall op-eration of their boats.It also shows that piledriver foremen possessthe authority to hire and discharge employees and to authorize over-time work. In view of these facts, we find that tender captains andpiledriver foremen are supervisors within the meaning of the Act,and we shall exclude them from the unit.Accordingly, we find that the following employees of the Employerat Cordova, Alaska, constitute a unit appropriate for the purposesof collective bargaining within the meaning of Section 9 (b) of theAct:All tendermen (namely, engineers, assistant engineers, deckhands,cooks, combination tendermen and radio operators, combinationmates and deckhands) and/or trapmen and/or gear scow men(namely, firemen, engineers, cooks, deckhands, and combination gearscow men and radio operators) and/or web and wire men (namely,web foremen, expert cotton web men, wire men, and cable splicers)and/or beachmen and/or piledriver men (namely, top loft men, headboom men, engineers, cooks, firemen, deckhands, and combination gearscow men and radio operators) and/or tallymen and/or members ofthe culinary department (namely, cooks, bakers, dishwashers, waiters,and bull cooks) ; men so employed shall also work on boats, lighters,and vessels, in canneries, salteries, and/or in any other capacity onthe northbound and southbound trips, and at or about the canneryor salting station to which they may be assigned, but. excludingculinary workers engaged under the jurisdiction of the CanneryWorkers Union, guards, tender captains, piledriver foremen, and allother supervisors as defined in the Act.5.The Employer's operations appear to be seasonal in nature'Accordingly, the election directed herein shall be held during theEmployer's peak season on a date to be determined by the RegionalDirector. .[Text of Direction of Election omitted from publication.]4Cf.Alaska Salmon Industry,Inc., supra.